DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 16, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed May 16, 2022 is acknowledged and has been entered.  Claims 1 and 10 have been amended.

2.	As before noted, Applicant elected the species of the invention wherein said dendritic cells are obtained from peripheral blood and wherein said dendritic cell maturation agent is heat inactivated BCG and INF.

3.	Claims 1-4, 7-11, 13-18, and 20 are pending in the application. Claims 10 and 11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 15, 2013.
	
4.	Claims 1-4, 7-9, 13-18, and 20 are pending in the application and are currently under prosecution.

Election/Restriction
5.	As noted before, the restriction and election requirement set forth in the Office action mailed September 19, 2012 is withdrawn in part in favor of rejoinder of the elected species and the species of invention in which the immature dendritic cells are obtained from bone marrow.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 1-4, 7-9, 13-18, and 20 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely June 4, 2012.

Grounds of Objection and Rejection Withdrawn
7.	Unless specifically reiterated below, Applicant’s amendment and/or arguments have obviated or rendered moot the grounds of objection and rejection set forth in the previous Office action mailed July 29, 2020.
	
Claim Rejections - 35 USC §§ 102 and/or 103
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(f) he did not himself invent the subject matter sought to be patented.
	
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	 Claims 1-4, 7, 9, 17, and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over U.S. Patent Application Publication No. 2005/0173315-A1, as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record).
	Beginning at page 10 of the amendment filed May 16, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to a method consisting of the steps of inducing immature dendritic cells to partially mature in vitro in the presence of a combination of BCG and interferon-, formulating the partially matured dendritic cells in a composition comprising the cells and a physiologically acceptable carrier (water), and administering the composition to a circulatory vessel duct (vein) of an individual with a cancerous tumor. 
U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.) teaches a method for the maturation of dendritic cells from monocytic dendritic precursor cells comprising first culturing the cells in the presence of GM-CSF and IL-4 to generate immature dendritic cells and then inducing the cells to partially mature by further culturing the cells in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon-; see entire document (e.g., paragraph [0103] and [0104]).  Bosch et al. teaches dendritic cells cultured in the presence of BCG and interferon- express CD80 and CD86 (see, e.g., Table 3).1  Bosch et al. teaches these same dendritic cells are formulated so as to be administered to an individual to treat a tumor in the individual (see, e.g., paragraphs [0026] and [0084] and Example 12).  Bosch et al. teaches during culture, immature dendritic cells can optionally be exposed to a predetermined antigen (e.g., a tumor antigen) and then fully matured into mature dendritic cells that present antigen in the context of MHC molecules by culture in the presence of maturation factors such as cytokines and bacterial products (e.g., BCG) (paragraph [0079]).  Bosch et al. teaches the mature dendritic cells can be used to generate antigen-specific T cells ex vivo before reinfusing the individual with activated T cells, but that autologous or HLA-matched dendritic cells may also be directly administered to the individual; see, e.g., paragraphs [0084] and [0086] and Example 11.  Bosch et al. teaches the cells are formulated as a composition for administration to (infusion into) an individual; see, e.g., paragraphs [0013] and [0084].
Bosch et al. does not expressly teach that the composition comprising the partially matured dendritic cells is formulated so as to further comprise a physiologically acceptable carrier, buffer, and/or excipient, but that is necessarily the case since it would not otherwise be possible to administer the cells to the individual using conventional methods such as intravenous infusion.  So, it is submitted that it would be understood without doubt that the disclosed composition further comprises a physiologically acceptable carrier such as water.  
Furthermore, although Bosch et al. does not expressly teach that the route of administration it would seem that the dendritic cells must be administered into the circulatory system (e.g., into the blood) of the individual, if the cells are to be effective in vivo to stimulate an immune response and in particular activate T cells in the individual.  It is submitted that common sense dictates that the route of administration must permit the dendritic cells to enter the bloodstream such that the cells are capable of being delivered to a tumor in an individual.  Therefore, if Bosch et al. does not clearly anticipate the claimed invention it is submitted that it would have been obvious to one ordinarily skilled in the art to have administered the dendritic cells intravenously (and thus systemically) to infuse the cells into the circulatory system of the individual.
In addition, it is noted that claim 1, as presently amended, recites the immature dendritic cells are permitted to partially mature in the presence of for a period of 1 to 10 hours, and while Bosch et al. does not expressly teach the length of culture period in hours, Bosch et al. expressly discloses that “the enriched population of leukocytes can be cultured for any suitable time” (paragraph [0077]) and that “suitable culture times for the differentiation of cells […] can be monitored by methods known to those skilled in the art, such as by the presence or absence of cell surface markers” (e.g., CD80 and CD86) (paragraph [0077]).  As to the period of time that is “suitable”, Bosch et al. discloses the desirability of producing a population of dendritic cells that retain the ability to take up and process new antigen – so a “suitable” culture time is one of a length of time that permits the immature cells to mature to the point that the cells still retain the ability to take and process new antigens.  To be clear, Bosch et al. discloses that “immature dendritic cells” are preferred for optimal antigen presentation because they retain the ability to process new antigen, whereas “mature dendritic cells” have typically lost the ability to efficiently process antigens (paragraph [0078]); and so with regard to the suitable culture time, Bosch et al. expressly teaches the desirability of culturing immature dendritic cells for only a period of time after which the cells are found to maintain the ability of the cells to take up, process, and present antigen (paragraph [0077]).  So, absent a showing of any difference, this “suitable” period of time to permit the immature dendritic cells to partially mature to a point that the cells have not yet lost their capability of taking up and processing new antigen is a period of time equivalent to that recited by the instant claims.2  Arguendo, if the disclosure by Bosch et al. does not clearly anticipate the claimed invention, then, as explained more thoroughly below, it is submitted that the claimed invention would have been seen as an obvious variant of the process disclosed by the prior art. 
Notably claim 1 recites, “wherein the dendritic cells demonstrate […] an increase in phosphorylation of JAK2 as compared to immature dendritic cells”.  Although Bosch et al. does not expressly teach that the maturation of the DCs in the presence of BCG and interferon-, inasmuch as the process described by the prior art is materially and manipulatively indistinguishable from the claimed process, it is expected that the dendritic cells matured in the presence of BCG and interferon, as described by the prior art, exhibit increased phosphorylation of JAK2.  This is reasonable since, as evidenced by Stark et al., the treatment of cells expressing the interferon- receptor with interferon- leads to the activation (phosphorylation) of Jak2; see entire document (e.g., pages 229-233).  So, here, although the prior art does not expressly teach that the dendritic cells produced exhibit increased levels of phosphorylated JAK2, it is evident that the cells express the interferon- receptor3 and once interferon- binds to the receptor the signaling pathway leading to the downstream activation (phosphorylation) of JAK2 occurs.  Thus, the combination of BCG and IFN, when used to cause immature dendritic cells to differentiate (mature), inherently possesses the ability to induce a dendritic cell population that is characterized by the increased expression of CD80 and CD86 and the increased phosphorylation of JAK2.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. § 2112.02.  Then, even it might not have otherwise been known or expected that is the case, Applicant is reminded that “[newly] discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001). 
Applicant previously traversed the propriety of maintaining this ground of rejection arguing that Bosch et al. “does not disclose or suggest in any way dendritic cells that are partially mature as defined in the present application” (page 13 of the amendment filed January 29, 2021).
In response, the test for obviousness is not whether the claimed invention is expressly taught by a reference, otherwise it would anticipate; rather the test is what the teachings thereof would have suggested to those of ordinary skill in the art at the time of the invention.  Notably, obviousness must be established by modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  
The present application does not expressly define the term “partially mature dendritic cell”, but discloses that partially mature dendritic cells are prepared by culturing immature dendritic cells in the presence of BCG and interferon- and that the cells “typically comprise those dendritic cells that once exposed to a dendritic cell maturation agent demonstrate an up-regulation of expression of a co-stimulating molecule including, but not limited to, CD80, CD86 and/or CD54”, “may or may not express CD83”, and “maintain the ability to uptake and process antigen” (page 11 of the specification).  As discussed in further detail in the paragraphs that follow, it would appear that the cells prepared by culturing immature dendritic cells in the presence of BCG and INF, as described by the prior art, even if not referred to as “partially mature”, are necessarily the same as the cells to which the instant claims are directed, which are administered to an individual in practicing the claimed invention.
Applicant previously argued that the partially mature dendritic cells produced by the claimed method exhibit an increase in expression of CD83 and/or CD54 (page 13 of the amendment filed January 29, 2021).
This is a feature of the invention that is not recited by the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Nevertheless, because the method described by the prior art comprises contacting immature dendritic cells with BCG and INF it is submitted that the cells that are produced are reasonably expected to exhibit increased expression of CD83 and CD54.  The same cells when treated in the same manner should act in the same way as the disclosed cells. 
Applicant previously argued that the partially mature dendritic cells produced by the claimed method, unlike fully mature dendritic cells, retain the ability to uptake and process antigen (page 14 of the amendment filed January 29, 2021).
There is at the very least an implication in the disclosure by the prior art that the immature dendritic cells prepared for administration to an individual by culturing the cells in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon-(INF) are cells that retain the ability to uptake and process antigen.  Besides, common sense alone would suggest that these cells retain this capability since otherwise why would it be practical to administer the cells to an individual with a tumor with the intent of treating the tumor?  If the cells are not capable of taking up and processing tumor antigens the cells cannot be expected to be effectively used to elicit an anti-tumor immune response in the individual.4  Notably Bosch et al. teaches the immature dendritic cells prepared for administration to an individual by culturing the cells in the presence of BCG and INF are optionally exposed to a predetermined antigen (e.g., a tumor antigen) and then fully matured into mature dendritic cells that present that antigen in the context of MHC molecules before reinfusing the then mature antigen-presenting dendritic cells into the individual to be treated; so it follows then that Bosch et al. teaches autologous or HLA-matched dendritic cells may be directly administered to the individual without first exposing the cells to a tumor antigen.  These cells, which are understood not to be immature, but not fully mature either, even if not expressly referred to as “partially mature”, are, absent a showing otherwise, cells having the ability, once administered to an individual, to take up and process antigens.  Therefore these cells, even if not designated “partially mature”, which are produced by culturing immature dendritic cells in the presence of BCG and INF, are deemed to the same as the cells to which the instant claims are directed and are reasonably expected to exhibit the same properties including, in particular, the ability to uptake and process antigen in vivo following their administration to an individual.
Much of Applicant’s traversal is focused on the fact that Bosch et al. does not use the term “partially matured dendritic cells” to describe the cells that are produced contacting immature dendritic cells with BCG and INF to suggest perhaps that Bosch et al. did not appreciate Applicant’s currently understanding that the cells produced are neither immature nor fully mature since, unlike immature dendritic cells, e.g., exhibit increased in JAK2 phosphorylation, and unlike fully mature dendritic cells can still take up and process antigen.  Full maturation or activation does not occur until the cells are stimulated to begin the process upon antigen uptake and at the onset of maturation dendritic cells briefly but transiently exhibit enhanced capacity to take up antigens before shutting down it down.5  Apparently it is Applicant’s appreciation of this that prompted their characterization of dendritic cells produced by culturing immature dendritic cells in the presence of BCG and INF as being “partially mature”, as opposed to immature or fully mature, and at a stage in activation during which the cells are still capable of taking up and processing antigen.  However, even if Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art that fact cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The prior art explicitly teaches dendritic cells produced by culturing immature dendritic cells in the presence of BCG and INF are administered before the cells are fully mature (i.e., before contacting the cells with antigen to permit uptake and the onset of the maturation and activation process leading to the development of fully mature dendritic cells) and even if the prior art does not refer to these cells as “partially mature” they must be.  A rose is a rose by any other name; and a rose by any other name would smell as sweet.  The dendritic cells produced by culturing immature dendritic cells in the presence of BCG and INFwhich are administered to an individual before contacting the cells with antigen, are “partially immature” and have the capability of taking up and processing antigen.
Then, too, even if the prior art does not teach the dendritic cells produced by culturing immature dendritic cells in the presence of BCG and INFwhich are administered to an individual before contacting the cells with antigen, are “partially immature” dendritic cells that exhibit increased levels of phosphorylated JAK2, Applicant is reminded that the Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945).  Moreover mere recognition of latent properties in the prior art does not render nonobvious, or cause a failure to anticipate a claimed invention, where otherwise the invention is known.  See In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  See In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. § 2145.  The Court of Appeals for the Federal Circuit has stated that “[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”  See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1575, 1936 (Fed. Cir. 1990) (emphasis in original).  “Newly discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001).  “[Merely] discovering and claiming a new benefit of an old process cannot render the process again patentable." King Pharm., Inc. v. Eon Labs, Inc., 616 F.3d 1267 , 1275 (Fed. Cir. 2010).  This the Court has decided is true even where there are “[newly] discovered results of known processes directed to the same purpose... because such results are inherent.” Bristol-Myers Squibb Co. v. Ben Venue Labs., Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001).
Then, too, even if the prior art does not teach contacting immature dendritic cells with BCG and INF so as to “partially immature” the cell or cause the cells to exhibit increased levels of phosphorylated JAK2, as the Court as stated:  “We have repeatedly held that the motivation to modify a prior art reference to arrive at the claimed invention need not be the same motivation that the patentee had. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 420, 127 S.Ct. 1727 (stating that it is error to look ‘only to the problem the patentee was trying to solve’); see also In re Kahn, 441 F.3d 977, 990 (Fed.Cir.2006) (‘[T]he skilled artisan need not be motivated to combine [the prior art] for the same reason contemplated by [the inventor].’ (citing In re Beattie, 974 F.2d 1309, 1312 (Fed.Cir.1992) (‘[T]he law does not require that the references be combined for the reasons contemplated by the inventor.’))); DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 1361 (Fed.Cir.2006) (stating that the motivation to modify the prior art to arrive at the claimed invention ‘may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself.’).”  Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362, 1368, 103 U.S.P.Q.2d 1737,1742 (Fed. Cir. 2012).
Applicant previously argued that Bosch et al. suggests administering dendritic cells after contacting the cells with antigen, but once again Bosch et al. discloses without equivocation that the cells are optionally contacted with antigen before administration to an individual:  “During culture, immature dendritic cells can optionally be exposed to a predetermined antigen” (paragraph [0079]).  In light of the disclosure, e.g., in the preceding paragraph, this would be immediately understood by the artisan of ordinary skill in the art to indicate the dendritic cells prepared for administration to an individual by culturing immature dendritic cells in the presence of BCG and INF before contacting the cells with antigen are not fully mature and have not yet lost the ability to efficiently process new or different antigens.
In deciding In re Oetiker, 977 F.2d 1443, 24 U.S.P.Q.2d 1443 (Fed. Cir. 1992) Judge Nies wrote: 

“I believe that it would better reflect the concept of obviousness to speak in terms of ‘from the prior art’ rather than simply ‘in the prior art.’ The word ‘from’ expresses the idea of the statute that we must look at the obviousness issue through the eyes of one of ordinary skill in the art and what one would be presumed to know with that background. What would be obvious to one of skill in the art is a different question from what would be obvious to a layman. An artisan is likely to extract more than a layman from reading a reference.”  Id. 977 F.2d at 1448.

Accordingly Applicant is reminded that the artisan of ordinarily skill in the art, as opposed to a layman, will read the prior art, not only for its literal content, but for its meaning and suggestion in light of what is already known in the art (e.g., fully mature dendritic cells that have been exposed to antigen have lost the capability to take up and process new antigens).
As the U.S. Supreme court has opined:  “The diversity of inventive pursuits and of modern technology counsels against confining the obviousness analysis by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasizing the importance of published articles and the explicit content of issued patents.”  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 167 L. Ed. 2d 705, 82 U.S.P.Q.2d 1385, 2007 ILRC 1653, 22 ILRD 394, 75 U.S.L.W. 4289 (2007). 
Furthermore, “[a] person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR, 550 at 421. Hence, in making an obviousness determination, it is appropriate to “take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418.
Turning to the amendment filed May 16, 2022 and Applicant’s traversal of the propriety of maintaining this ground of rejection therein, Applicant has argued that the prior art does not suggest “the immature dendritic cells are contacted and allowed to mature for no more than 10 hours” in combination with BCG and interferon-.  In response, Applicant’s argument is confusing because the instant claims are drawn to a method by which partially matured dendritic cells, not mature dendritic cells, are produced – so the cells to which the claims are directed are not “mature”.  Moreover, the claims do not actually recite the immature dendritic cells are allowed to partially mature for no more than 10 hours in the presence of BCG and interferon-.  Rather the claims recite a step by which a cell population comprising immature dendritic cells is partially matured in the presence of BCG and interferon- for 1 to 10 hours.  So, if the issue is whether or not it would have been obvious to culture the immature dendritic cells (DCs) in the presence of BCG and interferon- for a period of 1 or 2 or 3 or 4 or 5 or up to 10 hours in order to partially mature the cells, then it is submitted that it would have been obvious to culture the cells for as long as necessary to permit at least a substantial proportion of the cells in culture to begin to express CD80 and CD86.  This is in part because, as explained above, Bosch et al. teaches a method for the maturation of dendritic cells from monocytic dendritic precursor cells comprising first culturing the cells in the presence of GM-CSF and IL-4 to generate immature dendritic cells and then inducing the cells to partially mature by further culturing the cells in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon-; such that the partially matured dendritic cells that are produced express CD80 and CD86 (see, e.g., Table 3).6  If the period time required for the immature dendritic cells to partially mature in vitro in the presence of BCG and interferon- were found to be 1 or 2 or 3 or 5 or 10 hours, it would have been obvious to culture the cells for that period of time.  Moreover, it would have been obvious to the artisan to determine the suitable period time to culture dendritic cells in the presence of BCG and interferon- because Bosch suggests that the cells only be cultured for as long as the cells retain their ability to take up, process, and present antigen.  To further explain, in Example 8, Bosch et al. discloses that the dendritic cells were cultured in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon- for 24 hours and then the cells were analyzed, but even so Bosch et al. expressly discloses that “the enriched population of leukocytes can be cultured for any suitable time” (paragraph [0077]) and that “suitable culture times for the differentiation of cells […] can be monitored by methods known to those skilled in the art, such as by the presence or absence of cell surface markers” (e.g., CD80 and CD86) (paragraph [0077]).  Thus, Bosch et al. does not teach that the cells must be cultured in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon- for 24 hours, but suggests that the cells should only be cultured for the period of time after which the cells are found to have retained the capability of antigen uptake.  On this subject it is very aptly noted that Bosch et al. discloses that “immature dendritic cells” are preferred for optimal antigen presentation because they retain the ability to process new antigen, whereas “mature dendritic cells” have typically lost the ability to efficiently process antigens (paragraph [0078]) and so with regard to the suitable culture time, Bosch et al. expressly teaches the desirability of culturing immature dendritic cells for only a period of time after which the cells are found to maintain the ability of the cells to take up, process, and present antigen (paragraph [0077]).  So once again it is submitted that whatever period of time that is sufficient to permit the induction of a substantial number of the dendritic cells cultured in the presence of BCG and interferon- such that the cells retain the ability to take up antigen is a period of time that would be obvious once it has been determined; and indeed it would have been obvious to determine what period of time is sufficient and then culture the cells for that period such that longer cultures time are known not to be necessary and perhaps undesirable (since fully matured dendritic cells typically lack the capability of antigen uptake).  If the period time required for the immature dendritic cells to partially mature in vitro in the presence of BCG and interferon- were found to be 1 or 2 or 3 or 5 or 10 hours, it would have been obvious to culture the cells for that period of time. However it must be noted that the Office lacks the facilities and resources for determining if the culture time that is sufficient to permit dendritic cells to mature without becoming entirely mature (i.e., so that the cells retain their capability to take up antigen) is a period of time recited by the claims (but it must be because according to claim 1 the immature dendritic cells maintain the ability to take up and process antigen).  Therefore, in the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than the process taught or suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  Here it is aptly noted that the specification discloses that it take up for 48 hours for dendritic cells to completely mature and lose their capacity to take up antigen (page 2, line 30, to page 3, line 1).  Furthermore it is noted that in Example 3 of the instant application it is disclosed that when dendritic cells were permitted to partially mature for a period of 24 hours, the cells, when administered intratumorally, were particularly effective to reduce tumor growth – this is the same period of time used in the example set forth by the prior art’s disclosure.  In fact according to the instant disclosure, when the cells were permitted to mature in the presence of BCG and interferon- for 24 hours, tumor growth was reduced more effectively following the intratumoral administration of the cells than cells that were cultured for a shorter period of time (i.e., 8 hours) (see Example 3 and in particular the disclosure at page 18, lines 12-17: “In the group treated with DC that had been partially matured for 24 hours, tumor growth was reduced even further”).  So, here, it would seem that there may be no advantage gained by limiting culture times to periods of 1-10 hours and therefore, because the prior art exemplifies the production and use of dendritic cells matured in vitro in the presence of BCG and interferon- for a period of 24 hours but expressly discloses that shorter culture times may be determined to be suitable, it would have been obvious to determine the period of time that is suitably used for culturing the cells in the presence of BCG and interferon- such that the cells retain the capability of taking up antigen.  Once again, if this period of time were to be found to be 1 hour or 10 hours, once it determined, it would have been obvious to practice the claimed invention, as suggested by the prior art, by culturing the dendritic cells in the presence of BCG and interferon- for that same period of time.
In summary, then, while Bosch et al. does not use the term “partially mature” to describe the dendritic cells that are produced upon culturing immature dendritic cells in the presence of BCG and interferon-, it must be presumed that the cells that are so produced are in fact “partially matured” dendritic cells.  This is because the cells are only described by the process that is used to produce them.  Since the process that produces the cells, as disclosed by the prior art, is materially and manipulatively indistinguishable from the claimed invention, the prior art’s process must produce the same cells that are produced by the practice of the claimed invention.  Then, since the period of time that the cells are cultured in the presence of BCG and interferon-, as presently claimed, may vary from 1-10 hours, where there is a disclosure suggesting that longer culture times produce more relatively more effective dendritic cells for use in treating tumors, because the prior art expressly discloses that the culture time should be determined to be a period of time that is suitable to produce a population of dendritic cells that retains the capability of taking up antigen and that that capability of the cells to take up antigen may be readily monitored by methods known to those skilled in the art, it is submitted that it would not have unobvious to culture the cells in the presence of BCG and interferon- for a period of 1-10 hours, if it was determined that such a period of time is suitable to produce dendritic cells that retain the capability of taking up antigen – and given the disclosure by the prior art it would have been obvious to one ordinarily skilled in the art at the time of the invention to have determined what period of culture time is suitable.
Before concluding it must be emphasized that the claims are drawn to a method by which a cell population comprising immature dendritic cells is induced to partially mature in vitro in the presence of BCG and interferon- for a period of 1-10 hours.  The cells that are produced by this process are then necessarily “partially mature” dendritic cells.  The prior art teaches the same process and that same process necessarily produces the same cells.  Therefore it is not deemed particularly material that the prior art may not expressly teach the cells produced by culturing immature dendritic cells in the presence of BCG and interferon- for suitable periods of time to permit the cells to mature but retain the ability to take up antigen exhibit up-regulated expression of certain cellular markers (e.g., CD547) and/or increased levels of JAK2 phosphorylation.  This is because the cells produced by the method disclosed by the prior art are necessarily the same as those to which the claims are directed and must exhibit the very same features.8  The fact that culturing immature cells in the presence of BCG and interferon- for suitable periods of time to permit the cells to mature but retain the ability to take up antigen, as suggested by the prior art, produces cells that exhibit the recited features of the cells to which the claims are directed, is evidenced here by the teachings of Stark et al. and Shankar et al.  Once again, as evidenced by Stark et al., the treatment of cells expressing the interferon- receptor with interferon- leads to the activation (phosphorylation) of Jak2 (see entire document; e.g., pages 229-233); and as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86 (see entire document; e.g., the abstract).  Here Applicant is reminded that the Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945).  So, even though the cells produced by the prior art’s process may not have been known to exhibit certain features (e.g., increased levels of JAK2 phosphorylation), it is not inventive to have characterized these same cells and have determined that the cells, for example, exhibit relatively increased levels of JAK2 phosphorylation when compared to immature dendritic cells not cultured in the presence of BCG and interferon-.
Thus, while Applicant’s arguments have been given careful consideration, it is submitted that the claimed invention would have been seen as obvious over the process disclosed by the prior art.  Moreover, it is submitted that in this instance the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.
 
12.	Claims 1-4, 7, 9, 13-15, 17, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record) in view of U.S. Patent Application Publication No. 2005/0173315-A1, as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record).
	Beginning at page 21 of the amendment filed May 16, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	Melero et al. teaches that immature dendritic cells are not yet fully capable of upregulating their immunostimulatory and antigen-presenting activities and must be further stimulated to differentiate; see entire document (e.g., page 1799).  Melero et al. teaches the immature dendritic cells can be driven to differentiate to form mature dendritic cells by various bacterial products and cytokines (page 1799).  Melero et al. teaches that among the changes that ensue following dendritic cell maturation is the ability to produce IL-12, a cytokine that is absolutely required for the activation of an antitumor immune response (page 1799).  Melero et al. teaches artificial gene transfer of IL-12-encoding nucleic acid into dendritic cells or their precursors has been used to enhance their ability to stimulate T cells both in vivo and in vitro, but that previous attempts to use such engineered dendritic cells were hampered by a low frequency of cells actually transfected with the IL-12 genes (page 1799).  Melero et al. teaches that it was reasoned that ex vivo transduction of dendritic cells9 with defective recombinant adenovirus would overcome such an obstacle by genetically modifying most dendritic cells to express IL-12 (page 1799).  Melero et al. teaches that such genetically modifying most dendritic cells, when administered by intratumoral injection, induce regression of established tumors; see, e.g., the abstract.  Melero et al. teaches that since the dendritic cells are not artificially loaded ex vivo with tumor antigens, the cells must be able to capture and present tumor antigens in vivo after being taken up from the malignant tissue following intratumoral injection (page 1780).  Melero et al. teaches the dendritic cells take up tumor antigens during their transient residence in the malignant tissue and then become T cell stimulators after migration into lymphoid tissues (page 1782).  In the study performed Melero et al. teaches immature dendritic cells were derived from monocytic cells isolated from bone marrow by culturing the cells in the presence of GM-CSF and IL-4 (page 1779).  However Melero et al. teaches functional dendritic cells can be differentiated in vitro from myeloid precursors or PBMC in the presence of GM-CSF and IL-4; see, e.g., the abstract; and page 1779.  Melero et al. teaches successful therapy was dependent on IL-12 expression and was mediated only by syngeneic, but not allogeneic BM-derived DC, indicating that compatible antigen-presenting HLA molecules are required; see, e.g., the abstract.  Melero et al. teaches that intratumoral injection of IL-12-expressing genetically engineered dendritic cells should find clinical application in treating cancer patients because the method does not require the identification of tumor antigens, it can be performed for every patient provided that dendritic cells can be generated from the patient’s PBMC, avoids the toxicity of systemic IL-12 therapy (page 1783).   
	Melero et al. teaches immature dendritic cells can be driven to differentiate to form mature dendritic cells by various bacterial products and cytokines but does not expressly teach the use of a combination of BCG (a bacterial product) and interferon- (a cytokine).
	This deficiency is remedied by the teachings of U.S. Patent Application Publication No. 2005/0173315-A1.  
U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.) teaches immature dendritic cells are matured into mature dendritic cells by culture in the presence of maturation factors such as cytokines and bacterial products (e.g., BCG) (paragraph [0079]).  More particularly Bosch et al. teaches a method for the generation of dendritic cells from monocytic dendritic precursor cells comprising first culturing the cells in the presence of GM-CSF and IL-4 to produce immature dendritic cells and then inducing the immature dendritic cells to mature by further culturing the cells in the presence of BCG (2.8 x 105 cfu/ml) and 1,000 U/ml interferon-; see entire document (e.g., paragraph [0103] and [0104]).  Bosch et al. teaches the dendritic cells cultured in the presence of a combination of BCG and interferon- express CD80 and CD86 following maturation (see, e.g., Table 3)10.  Bosch et al. teaches the dendritic cells are formulated to be administered to (infused into) an individual to treat a tumor in the individual (see, e.g., paragraphs [0026] and [0084] and Example 12).  Bosch et al. teaches the mature dendritic cells are optionally activated to produce antigen-specific T cells, but that autologous or HLA-matched dendritic cells may also be directly administered to the individual; see, e.g., paragraphs [0084] and [0086] and Example 11.  Bosch et al. teaches the cells are formulated as a composition for administration to (infusion into) an individual; see, e.g., paragraphs [0013] and [0084]. 
Here is it noted that Bosch et al. teaches the infusion of the cells into an individual to be treated, but Bosch et al. does not expressly teach that the route of administration.  Nevertheless, it would seem apparent that the dendritic cells that are infused into an individual are cells that are administered into a duct of vessel of the circulatory system (e.g., into the blood) of the individual, if the cells are to be effective in vivo to stimulate an immune response and in particular activate T cells in the individual.  It is submitted that common sense dictates that the route of administration must permit the dendritic cells to enter the bloodstream such that the cells are capable of being delivered to a tumor in an individual.  Therefore, with particular regard to claims 17 and 18, it would have been obvious to one ordinarily skilled in the art to have administered the dendritic cells intravenously (and thus systemically) into the circulatory system of the individual.
It would have been obvious to one ordinarily skilled in the art at the time of the invention to practice the method suggested by Melero et al. by generating immature dendritic cells from either PBMC or bone marrow cells,11 stimulating the cells to begin to mature using a combination of BCG and interferon- such that the cells are better capable of presenting tumor antigens, formulating the cells for administration to a cancer patient as a DC-based vaccine, and administering the formulated cell composition by intratumoral injection.  This is because Melero et al. teaches intratumoral injection of dendritic cells are capable of inducing the regression of established tumors, particularly when IL-12 is present, and so it follows that one ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to treat a cancerous tumor in a patient.  If the immature dendritic cells that were used to generate the partially mature dendritic cells were not engineered to recombinantly express IL-12, it would have been obvious to administer IL-12 in combination with the partially mature dendritic cells.  Certainly IL-12 could be formulated with the cells and then both the cytokine and the cells could be administered simultaneously.12
With regard to claims 3 and 4, in view of the teachings of Melero et al., it would have been obvious to one ordinarily skilled in the art at the time of the invention to generate immature dendritic cells from the peripheral blood or bone marrow of the individual to be treated or otherwise from a healthy HLA-matched individual.  This is because Melero et al. teaches successful therapy was mediated only by syngeneic, but not allogeneic BM-derived DC.  Even so, as noted above, Bosch et al. teaches autologous or HLA-matched dendritic cells may be directly administered to the individual to treat a tumor in the individual.   
	With regard to claims 14 and 15, although Melero et al. teaches intratumoral administration of the dendritic cells, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have treated the individual by first surgically resecting the tumor and then administering the dendritic cells to the cancerous tumor bed or tissue area surrounding the site of the tumor as an adjuvant therapy to stimulate an anti-tumor immune response in order to prevent or slow the recurrence of the tumor.
	With regard to claim 20, it would have been obvious to one ordinarily skilled in the art at the time of the invention to have treated the individual using other modalities such as chemotherapy and radiotherapy in order to achieve more effective and a longer lasting reduction in tumor burden.
Notably claim 1 recites, “wherein the dendritic cells demonstrate […] an increase in phosphorylation of JAK2 as compared to immature dendritic cells”.  Although the prior art does not expressly teach that the maturation of the DCs in the presence of BCG and interferon-, inasmuch as the process described by the prior art is materially and manipulatively indistinguishable from the claimed process, it is expected that the dendritic cells matured in the presence of BCG and interferon, as described by the prior art, exhibit increased phosphorylation of JAK2.  This is reasonable since, as evidenced by Stark et al., the treatment of cells expressing the interferon- receptor with interferon- leads to the activation (phosphorylation) of Jak2; see entire document (e.g., pages 229-233).  So, here, although the prior art does not expressly teach that the dendritic cells produced exhibit increased levels of phosphorylated JAK2, it is evident that the cells express the interferon- receptor13 and once interferon- binds to the receptor the signaling pathway leading to the downstream activation (phosphorylation) of JAK2 occurs.  Thus, the combination of BCG and IFN, when used to cause immature dendritic cells to begin to differentiate (mature), inherently possesses the ability to induce a dendritic cell population that is characterized by the increased expression of CD80 and CD86 and the increased phosphorylation of JAK2.  See Ex parte Novitski, 26 USPQ2d 1389 (BPAI 1993).  See M.P.E.P. § 2112.02.  Then, even it might not have otherwise been known or expected that is the case, Applicant is reminded that “[newly] discovered results of known processes directed to the same purpose are not patentable because such results are inherent”.  Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508, 1514 (CAFC 2001). 
Applicant previously traversed the propriety of maintaining this ground of rejection arguing that the prior art does not provide a dendritic cell composition that can take up and process antigen.
In response, as explained above, the prior art suggests administering a composition comprising a population of dendritic cells that have the capability of taking up and processing tumor antigens.
Applicant has argued that the claims, as presently amended, are drawn to subject matter that would not have been obvious because the claims are drawn to a method that consists of the steps recited by claim 1, namely inducing a cell population comprising immature dendritic cells to partially mature by culturing the cells in the presence of BCG and IFN for 1-10 hours, formulating the partially matured dendritic cells with an acceptable carrier, buffer, or excipient (e.g., water), and administering the formulation to an individual having a tumor, where Melero et al. teaches the genetically modifying dendritic cells that have been engineered to express IL-12, a cytokine that Melero et al. discloses is absolutely required for the activation of an antitumor immune response (see, in particular, page 1779).  In response, then, it would have been obvious to administer to the individual the formulation comprising the partially mature dendritic cells and IL-12, if the cells were not genetically modified to express IL-12.  It is submitted that such a process is not excluded by the language of the claims because the claims do not limit the formulation of one that consists of the partially mature dendritic cells and a physiologically acceptable carrier, buffer and/or excipient”.  This is evident given, for example, the fact that according to claim 20 the formulation is administered together with other therapeutic agents (e.g., chemotherapeutic agents), which might well be included in the formulation.  This is also evident given the fact that according to the disclosure the partially mature dendritic cells can be “formulated or compounded into a slow release matrix for implantation into a region in or around the tumor or tumor bed”, which are clearly formulations comprising material other than the cells and a physiologically acceptable carrier, buffer, or excipient.  Furthermore, it is aptly noted that the method, as claimed, is practiced using “immature dendritic cells”, which must obviously be provided or obtained, and the use of immature dendritic cells that have been genetically modified to express IL-12 is not excluded by the language of the claims.14  Therefore, it is submitted that despite the amendment of claim 1 to use “closed” language, the method would still very much have been obvious to one ordinarily skilled in the art at the time of the invention in light of the teachings and suggestions of the prior art’s disclosures.
In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Applicant is duly reminded that the test for obviousness is not whether the features of the secondary references may be bodily incorporated into the structure of the primary references; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, while Applicant’s arguments have been given careful consideration, it is submitted that the claimed invention would have been seen as obvious over the process disclosed by the prior art.  Moreover, it is submitted that in this instance the case of obviousness meets the appropriate standard for obviousness under 35 U.S.C. § 103, since the whole of the claimed process is taught or suggested by the prior art, where there is some teaching, suggestion, incentive, or inference found in the applied references, or in knowledge generally available to the artisan of ordinary skill in the art, which would have motivated the artisan to practice the claimed invention with a reasonable expectation of success.

13.	Claims 1, 7, and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record) in view of U.S. Patent Application Publication No. 2005/0173315-A1, as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record), as applied to claims 1-4, 7, 9-11, 13-15, 17, 18, and 20 above, and further in view of Tsuji et al. (Infect. Immun. 2000 Dec; 68 (12): 6883-90).
	Beginning at page 26 of the amendment filed May 6, 2022 Applicant has traversed the propriety of maintaining this ground of rejection.
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	The claims are herein drawn to the method of claim 1 in which the maturation agent comprises BCG-CWS or heat-killed BCG.
	As evidenced by Stark et al. and Shankar et al., Melero et al. U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.) teach that which is set forth in the above rejection of claims 1-4, 7, 9-11, 13-15, and 20, but do not expressly suggest that BCG-CWS or heat-killed BCG be used to stimulate dendritic cell maturation.
	This deficiency is remedied by the teachings of Tsuji et al.
	Tsuji et al. teaches the maturation of dendritic cells using BCG-CWS (i.e., the cell wall skeleton of M. bovis bacillus Calmette-Guérin (BCG); see entire document (e.g., the abstract).  Tsuji et al. teaches the maturation of dendritic cells using BCG-CWS resulted in the upregulation of expression of CD80 and CD86 (see, e.g., the abstract).  Tsuji et al. teaches the effect of treating immature dendritic cells with BCG-CWS was similar to the effect caused by treating the cells with heat-killed BCG and live BCG; see, e.g., the abstract.
	Accordingly, although Applicant’s arguments have been carefully considered, it is submitted that it would have been obvious to one ordinarily skilled in the art to use a combination of interferon- and any of live BCG, BCG-CWS, or heat-killed BCG to cause the maturation of the immature dendritic cells in practicing the method suggested by the prior art.  Even if the different options were found to yield quantitatively or qualitatively different cells, it would have been obvious to use the different options in order to determine which option provides optimal results.  
	
New Grounds of Rejection
Claim Rejections - 35 USC § 112
14.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

15.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

16.	Claims 1-4, 7-9, 13-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-4, 7-9, 13-18, and 20 are indefinite for the following reasons:
	(a)	Claim 1, as presently amended, recites the limitation, “the maturing dendritic cells”.  These cells, according to the claim, are “not contacted with antigen prior to administration”.  These recitations render the claims indefinite because the preceding language of claim 1 makes no reference to “maturing dendritic cells”.  There is only reference to a cell population comprising immature dendritic cells, which are induced to partially mature, and the partially mature dendritic cells that are so produced.  Then, because there is no prior reference to the administration of maturing dendritic cells, it is not clear to which cells the claim is directed or prior to what point the cells are not contacted with antigen.
	(b)	Claim 3 recites, “the individual to be treated”, where the prior claims make no reference to an individual to be treated.  It is therefore unclear from whom the immature dendritic cells are obtained.15  Notably claim 1 is intended for use in producing an anti-tumor immune response in an individual, but not for “treating” an individual, per se.  Is the individual to whom claim 3 is directed the individual to whom claim 1 refers?  If so then it is suggested that this issue may best be remedied by amending claim 3 to recite “the immature dendritic cells are obtained from said individual”.
	(c)	Claim 4 recites, “the individual to be treated”, where the prior claims make no reference to an individual to be treated.  It is therefore unclear from whom the immature dendritic cells are obtained.16  It is suggested that this issue may best be remedied by amending claim 4 to recite “the immature dendritic cells are obtained from a healthy donor that has been HLA matched to said individual”.17
	(d)	Claim 18 recites the formulated partially mature dendritic cells are administered into the circulatory system”, but according to the preceding claim the cells are administered into a cancerous tumor, into a cancerous tumor bed, into a tissue area surrounding a cancerous tumor, into a lymph node directly draining a cancer tumor area, or into a circulatory vessel duct that delivers blood or lymph to a cancerous tumor or the affected organ.  How then it is that claim 18 is intended to further limit subject matter of the preceding claim?  What process is it that is regarded as the invention?  Must the formulated partially mature dendritic cells be administered as in accordance with claim 1 and then administered again into the circulatory system (as in accordance with claim 4)?  It is unclear how the claim is to be construed.18  
In summary, for the reasons indicated, it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention19.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

17.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

18.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

19.	Claims 1-4, 7-9, 13-18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a “new matter” rejection.
Claim 1, as presently amended, recites, “wherein the partially matured dendritic cells maintain the ability to take up and process antigen when compared to mature dendritic cells as measured by an in vitro uptake assay conducted on a sample of maturing dendritic cells”.  At page 6 of the amendment filed May 16, 2022 Applicant has remarked that support for the amendment is found throughout the specification, including the claims, as originally filed.  However, contrary to Applicant’s assertion, it is submitted that the amendment has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement.  This is because it does not appear that the application, as originally filed, includes a description of an in vitro uptake assay conducted on a sample of maturing dendritic cells, which is used to measure the ability of partially mature dendritic cells to take up and process antigen or compare this ability of these cells to the ability of mature dendritic cells to take up and process antigen.  The only assay that is described by this application appears to be an assay that is used to compare antigen uptake by partially matured dendritic cells (DCs) to the antigen uptake by immature dendritic cells (see Example 1 and particularly the disclosure in the paragraph at page 15, lines 25-28).20  Notably the specification discloses that mature DCs lack the ability to take up and process antigen21 – so it only stands to reason that one would not compare partially matured DCs or “maturing” DCs to the mature dendritic cells.  What would be the point?  Anyway the fact that mature DCs lack the ability to take up antigen supports the position taken herein that the amendment has introduced new concepts that are not adequately embraced by the originally filed application, thereby violating the written description requirement.  Besides, it would seem that the gist is Applicant’s finding that partially immature dendritic cells22 take up antigen more efficiently than immature dendritic cells23 when antigen uptake was measured and compared using the assay that is described; so perhaps this issue might best be remedied by amending claim 1 to recite the partially matured dendritic cells more take up relatively more antigen when compared to immature dendritic cells when antigen uptake is measured by the respective populations of cells as the percentage of cells that take up antigen or by the amount of material picked up by the tumor cells.24  

Claim Rejections - 35 USC § 103
20.	Claims 1 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record) in view of U.S. Patent Application Publication No. 2005/0173315-A1, as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record), as applied to claims 1-4, 7, 9-11, 13-15, 17, 18, and 20 above, and further in view of Gilliet et al. (Blood. 2003 Jul 1; 102 (1): 36-42) (of record).
	The claims are herein drawn to the method of claim 1 in which the formulation comprising the dendritic cells is administered to the individual having a cancerous tumor by infusion into a lymph node that drains the tumor.
	As evidenced by Stark et al. and Shankar et al., Melero et al. U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.) teach that which is set forth in the above rejection of claims 1-4, 7, 9-11, 13-15, and 20, but do not expressly suggest administering the dendritic cells into a lymph node that drains the tumor in the individual.
	This deficiency is remedied by the teachings of Gilliet et al. 
	Gilliet et al. teaches the intranodal administration of semi-mature dendritic cells into cancer patients in order to treat tumors in the patients; see entire document (e.g., page 243).
It would have been obvious to one ordinarily skilled in the art at the time of the invention to practice the method suggested by Melero et al. by generating immature dendritic cells from either PBMC or bone marrow cells,25 stimulating the cells to mature using a combination of BCG and interferon- such that the cells are better capable of presenting tumor antigens, formulating the cells for administration to a cancer patient as a DC-based vaccine, and administering the formulated cell composition by intranodal injection into the lymph node that drains the tumor in the patient.  This is because Gilliet et al. teaches intranodal injection was found to be a suitable route of administration of semi-mature dendritic cells into cancer patients in order to treat tumors in the patients  and so it follows that one ordinarily skilled in the art at the time of the invention would have been motivated to do so in order to treat a cancerous tumor in a patient.

Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

22.	Claims 1-4, 7-9, 13-18, and 20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,124,768 in view of Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record), U.S. Patent Application Publication No. 2005/0173315-A1, and Gilliet et al. (Blood. 2003 Jul 1; 102 (1): 36-42) (of record), as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record).   
	Claims 1-11 of the patent are drawn to a method comprising producing a population of partially mature dendritic cells by culturing monocytic dendritic cell precursor cells in the presence of a combination of BCG and interferon- without contacting the cells with antigen.  Notably according to claim 5 the human monocytic dendritic cell precursors are obtained from an individual to be treated using the partially mature dendritic cells that are produced.
	Though the claims of the patent recite immature dendritic cells are cultured in the presence of BCG and interferon- for about 16 hours, it is submitted that this is a relatively minor difference and that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
	Otherwise, the claims of the patent do not explicitly recite a step by which the partially mature dendritic cells that are produced are formulated with a pharmaceutically acceptable carrier, buffer, or excipient, such as water,26 and then administered to an individual having a tumor.
	This deficiency is remedied by the teachings of Melero et al., U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.), and Gilliet et al., each of which teaches that which is set forth in the above rejections of the claims under 35 U.S.C. §§ 102 and/or 103.
	To be clear, in view of the cited secondary references, it would have been obvious to practice the invention according to claims 1-11 of the patent by culturing monocytic dendritic cell precursor cells and/or immature dendritic cells in the presence of BCG and interferon- for about 1-10 hours, so as to produce partially mature dendritic cells that retain the capability of taking up and processing new antigen.  It would have been obvious to then formulate the cells with a pharmaceutically acceptable carrier, buffer, or excipient, such as water, and then administer the formulation comprising the cells to an individual having a tumor by intravenous, intratumoral, or intranodal injection. 
	Furthermore, although claim 1 of the instant application recites “wherein” clauses, the active steps of which the claimed invention consist are the same as those that are necessarily taken in practicing the invention according to the claims in the patent as modified by the teachings and suggestions of the prior art.  Because the methods are materially and manipulatively indistinguishable the outcomes or results or effects of practicing the methods are necessarily the same.  Nevertheless, as evidenced by Stark et al., the treatment of cells expressing the interferon- receptor with interferon- leads to the activation (phosphorylation) of Jak2 (see entire document; e.g., pages 229-233); and as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86 (see entire document; e.g., the abstract).   

23.	Claims 1-4, 7-9, 13-18, and 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,124,768 in view of Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record), U.S. Patent Application Publication No. 2005/0173315-A1, and Gilliet et al. (Blood. 2003 Jul 1; 102 (1): 36-42) (of record), as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record).   
	Claims 1-11 of the patent are drawn to a method comprising producing a population of partially mature dendritic cells by culturing monocytic dendritic cell precursor cells in the presence of a combination of BCG and interferon- without contacting the cells with antigen.  Notably according to claim 5 the human monocytic dendritic cell precursors are obtained from an individual to be treated using the partially mature dendritic cells that are produced.
	Though the claims of the patent recite immature dendritic cells are cultured in the presence of BCG and interferon- for about 16 hours, it is submitted that this is a relatively minor difference and that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent.
	Otherwise, the claims of the patent do not explicitly recite a step by which the partially mature dendritic cells that are produced are formulated with a pharmaceutically acceptable carrier, buffer, or excipient, such as water,27 and then administered to an individual having a tumor.
	This deficiency is remedied by the teachings of Melero et al., U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.), and Gilliet et al., each of which teaches that which is set forth in the above rejections of the claims under 35 U.S.C. §§ 102 and/or 103.
	To be clear, in view of the cited secondary references, it would have been obvious to practice the invention according to claims 1-11 of the patent by culturing monocytic dendritic cell precursor cells and/or immature dendritic cells in the presence of BCG and interferon- for about 1-10 hours, so as to produce partially mature dendritic cells that retain the capability of taking up and processing new antigen.  It would have been obvious to then formulate the cells with a pharmaceutically acceptable carrier, buffer, or excipient, such as water, and then administer the formulation comprising the cells to an individual having a tumor by intravenous, intratumoral, or intranodal injection. 
	Furthermore, although claim 1 of the instant application recites “wherein” clauses, the active steps of which the claimed invention consist are the same as those that are necessarily taken in practicing the invention according to the claims in the patent as modified by the teachings and suggestions of the prior art.  Because the methods are materially and manipulatively indistinguishable the outcomes or results or effects of practicing the methods are necessarily the same.  Nevertheless, as evidenced by Stark et al., the treatment of cells expressing the interferon- receptor with interferon- leads to the activation (phosphorylation) of Jak2 (see entire document; e.g., pages 229-233); and as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86 (see entire document; e.g., the abstract).   

23.	Claims 1-4, 7-11, 13-18, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 and 15-20 of Application No 17/477,949.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
	Claims 1-11 and 15-20 of the copending application are drawn to a method comprising preparing a population of dendritic cells by culturing monocytic dendritic cell precursor cells in the presence of a combination of BCG and interferon- and administering the cells directly into the tumor, into a tumor bed subsequent to surgical removal or resection of the tumor, to a tissue area surrounding the tumor, into a lymph node directly draining a tumor area, directly to a circulatory vessel duct that delivers blood or lymph to the tumor or a tumor afflicted organ, or into the circulatory system such that the cells are delivered to the tumor or tumor afflicted organ.  Accordingly it is submitted that the claimed inventions are so substantially similar that for the most part, the claimed subject matter of the copending application anticipates the claimed subject matter of the instant application and any minor differences in the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the copending application.28
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

24.	Claims 1-4, 7-11, 13-18, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 and 8-16 of Application No 12/129,549 in view of Melero et al. (Gene Ther. 1999; 6: 1779-84) (of record), U.S. Patent Application Publication No. 2005/0173315-A1, and Gilliet et al. (Blood. 2003 Jul 1; 102 (1): 36-42) (of record), as evidenced by Stark et al. (Annu. Rev. Biochem. 1998; 67: 227-64) and Shankar et al. (J. Transl. Med. 2003 Oct 10; 1 (1): 7; pp. 1-12) (of record). 
	Claims 1-6 and 8-16 of the copending application are drawn to a method comprising preparing a population of dendritic cells by culturing immature dendritic cell in the presence of a combination of BCG and interferon-.
	Though the claims of the copending do not recite the immature dendritic cells are cultured in the presence of BCG and interferon- for 1-10 hours, it is submitted that the subject matter claimed in the instant application would be seen as an obvious variation of the subject matter claimed in the patent, particularly in view of the teachings of the cited secondary references, which indicate that the cells, which are to be used to treat a tumor in an individual, should only be cultured in the presence of BCG and interferon- for a period that does not result in their full maturation (so that the cells retain the ability to take and process new antigen).
	Otherwise, although the claims of the patent do not explicitly recite a step by which the partially mature dendritic cells that are produced by culturing immature dendritic cells in the presence of BCG and interferon- for are formulated with a pharmaceutically acceptable carrier, buffer, or excipient, such as water,29 and then administered to an individual having a tumor, these deficiencies are remedied by the teachings of Melero et al., U.S. Patent Application Publication No. 2005/0173315-A1 (Bosch et al.), and Gilliet et al., each of which teaches that which is set forth in the above rejections of the claims under 35 U.S.C. §§ 102 and/or 103. 
	To be clear, in view of the cited secondary references, it would have been obvious to practice the invention according to claims 1-6 and 8-16 of the copending application by culturing immature dendritic cells in the presence of BCG and interferon- for about 1-10 hours, so as to produce partially mature dendritic cells that retain the capability of taking up and processing new antigen.  It would have been obvious to then formulate the cells with a pharmaceutically acceptable carrier, buffer, or excipient, such as water, and then administer the formulation comprising the cells to an individual having a tumor by intravenous, intratumoral, or intranodal injection. 
	Furthermore, although claim 1 of the instant application recites “wherein” clauses, the active steps of which the claimed invention consist are the same as those that are necessarily taken in practicing the invention according to the claims in the patent as modified by the teachings and suggestions of the prior art.  Because the methods are materially and manipulatively indistinguishable the outcomes or results or effects of practicing the methods are necessarily the same.  Nevertheless, as evidenced by Stark et al., the treatment of cells expressing the interferon- receptor with interferon- leads to the activation (phosphorylation) of Jak2 (see entire document; e.g., pages 229-233); and as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86 (see entire document; e.g., the abstract).
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

NOTE:  Applicant is advised that additional obviousness type double patenting issues may have to be resolved before there could possibly be any indication of allowable subject matter.  In particular it would seem that there may be overlap or conflict with claims in the following:  U.S. Patent No. 10,731,130, U.S. Patent No. 9,102,917, and U.S. Patent Application No. 16/983,300.

Conclusion
25.	No claim is allowed.

26.	As before noted, the prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Boccaccio et al. (J. Immunother. 2002 Jan-Feb; 25 (1): 88-96) suggests the maturation of dendritic cells in the presence of BCG and INF-.  
Tsuji et al. (Infect. Immun. 2000 Dec; 68 (12): 6883-90) (of record; cited by Applicant) teaches that dendritic cells treated with whole heat-killed BCG initiate a maturation process that produces dendritic cells that more effectively stimulate T cells.  
Kim et al. (Immunology. 1999 Aug; 97 (4): 626-633) (of record; cited by Applicant) teaches enhanced antigen-presenting activity and tumour necrosis factor-alpha-independent activation of dendritic cells following treatment with Mycobacterium bovis bacillus Calmette-Guérin.  
Triozzi et al. (Cancer. 2000 Dec 15; 89 (12): 2646-54) (of record; cited by Applicant) teaches intratumoral injection of naive dendritic cells to elicit an anti-tumor immune response in individuals.  
Mashino et al. (Mol. Cancer Ther. 2002 Aug; 1 (10): 785-94) (of record; cited by Applicant) teaches intratumoral injection of naive dendritic cells to elicit an anti-tumor immune response in individuals.  
Tanaka et al. (Int. J. Cancer. 2002 Sep 20; 101 (3): 265-9) (of record; cited by Applicant) teaches intratumoral injection of naive dendritic cells to elicit an anti-tumor immune response in individuals.  
	Kianmanesh et al. (Hum. Gene Ther. 2001 Nov 20; 12 (17): 2035-49) teaches intratumoral administration of naïve DCs together with TNF-alpha-encoding cDNA can evoke tumor suppression without systemic toxicity.
	Kirk et al. (
    PNG
    media_image1.png
    24
    96
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    24
    96
    media_image2.png
    Greyscale
See comment in PubMed Commons belowCancer Res. 2001 Mar 1; 61 (5): 2062-70) teaches intratumoral injection of naïve DC cells results in tumor growth inhibition.
	U.S. Patent No. 6,649,158 (LaFace) teaches the intranodal administration of dendritic cells in order to treat tumors.
	Albert et al. (J. Exp. Med. 1998; 188 (7): 1359-68) teaches DC, but not macrophages, efficiently phagocytose apoptotic cells and cross-present viral, tumor, and self-antigens to CD8+ T cells, but that phagocytosis of apoptotic cells is restricted to the immature stage of DC development.
Liu et al. (Pediatr. Res. 2003; 54: 105-12) teaches BCG promotes DC maturation by up-regulation of CD80, CD83, CD86, CD40, and MHC class II molecules and down-regulation of mannose receptor.
Candido et al. (Cancer Res. 2001; 61: 228-36) teaches intratumoral injection of immature dendritic cells following irradiation of the tumor to treat cancer.
Thurnher et al. (Int. J. Cancer. 1997; 70: 128-34) teaches the maturation of immature dendritic cells for use in immunotherapy by culturing the cells in the presence of BCG.
Smith et al. (Immunol. Lett. 2001 Mar 1; 76 (2): 79-88) teaches the maturation of immature dendritic cells for use in immunotherapy by culturing the cells in the presence of BCG; Smith et al. teaches that upon maturation the cells express increased levels of CD80 and CD86.
Hoffmann et al. (J. Immunother. 2001; 24 (2): 162-71) teaches the maturation of immature dendritic cells for use in immunotherapy by culturing the cells in the presence of interferon-; Hoffmann et al. teaches that upon maturation the cells express increased levels of CD80 and CD86.
Melcher et al. (Cancer Res. 1999 Jun 15; 59 (12): 2802-5) teaches adoptive transfer of immature dendritic cells before contacting the cells with antigen generates systemic antitumor immunity.
Cranmer et al. (Cancer Immunol. Immunother. 2004; 53: 275-306) teaches the advantages and disadvantages to the use of mature or immature dendritic cells and suggests the use of non-antigen-primed “mature” dendritic cells that exhibit the properties of mature dendritic cells but are still capable of being primed.
	Akiyama et al. (Gene Ther. 2000; 7: 2113-21) suggests that immature dendritic cells be administered intratumorally such that the cells will pick up tumor antigens and elicit an anti-tumor immune response.
	Newly cited, Jonuleit et al. (Int. J. Cancer. 2001 Jul 15; 93 (2): 243-51) teaches the intranodal administration of dendritic cells in order to treat tumors and suggests the use of this particular route of administration because  immunization is best achieved in the tumor-draining lymph node
	
27.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                         

slr
November 5, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 If according to the data in Table 3 it does not appear that the levels of CD80 and CD86 are relatively increased, it is noted that the process described by the prior art for inducing the maturation of immature dendritic cells is indistinguishable from that of the claimed invention; and as such it is fully expected that the process described by the prior art will yield the same population of dendritic cells as the process according to the claims.  Products of identical chemical composition cannot have mutually exclusive properties (see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)); so if the combination of BCG and interferon- causes immature dendritic cells to upregulate the expression of CD80 and CD86 it must do so in the case of the process described by the prior art as well as the process to which the claims are directed.  Nevertheless, as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86; see entire document (e.g., the abstract).   
        
        2 The Office lacks the facilities and resources for determining if the culture time that is sufficient to permit dendritic cells to mature without becoming entirely mature (i.e., so that the cells retain their capability to take up antigen) is a period of time recited by the claims (but it must be because according to claim 1 the immature dendritic cells maintain the ability to take up and process antigen).  Therefore, in the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed invention is different than the process taught or suggested by the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA, 1977) and Ex parte Gray, 10 USPQ2d 1922 1923 (PTO Board of Patent Appeals and Interferences, 1988 and 1989).  
        
        3 If the cells did not express the receptor, then, the cells would not respond to treatment with interferon by maturing.
        4 This is entirely consistent with the disclosure by Bosch et al. in paragraph [0078], which reads:  “[immature] dendritic cells are preferred for optimal antigen presentation because they retain the ability to process new antigen […, since in] contrast, mature dendritic cells […], those that have been exposed to and process antigen and to suitable maturation agents, have typically lost the ability to efficiently process new antigens [underscoring added for emphasis]”.
        
        5 See, e.g., Alloatti et al. (Immunol Rev. 2016 Jul;  272 (1): 97-108), which reviews the dendritic cell maturation process.
        6 If according to the data in Table 3 it does not appear that the levels of CD80 and CD86 are relatively increased, it is noted that the process described by the prior art for inducing the maturation of immature dendritic cells is indistinguishable from that of the claimed invention; and as such it is fully expected that the process described by the prior art will yield the same population of dendritic cells as the process according to the claims.  Products of identical chemical composition cannot have mutually exclusive properties (see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)); so if the combination of BCG and interferon- causes immature dendritic cells to upregulate the expression of CD80 and CD86 it must do so in the case of the process described by the prior art as well as the process to which the claims are directed.  Nevertheless, as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86; see entire document (e.g., the abstract).   
        
        7 At page 18 of the amendment filed May 16, 2022, Applicant has argued that the prior art does not teach the cells produced by the disclosed process express increased levels of CD54, but notably this is a feature of the invention that is recited by the claims.
        
        8 With regard to the “wherein” clauses recited by claim 1, which specify the immature dendritic cells produced exhibit certain features (e.g., increased levels of JAK2 phosphorylation), per M.P.E.P. § 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (a) “adapted to” or “adapted for” clauses; (b) “wherein” clauses; and (c) “whereby” clauses.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hotter v. Microsoft Coro. 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat'l Ass'n of Securities Dealers. Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  Here, the recited features of the immature dendritic cells produced by the practice of the claimed method are inherent and necessarily present in the cells produced by the method taught or suggested by the prior art, i.e., the production of the partially mature dendritic cells with their all of their features is the necessary result of having cultured immature dendritic cells in the presence of BCG and interferon- for suitable periods of time to permit the cells to mature but retain the ability to take up antigen (as suggested by the prior art).  To put it another way, the production of a population of “partially mature” dendritic cells naturally flows from the practice of the claimed invention as it is suggested for use by the prior art and the features of the cells produced by the former are necessarily present in the cells produced by the latter.  
        
        9 Notably if the cells are treated ex vivo, this means that the cells were acquired from the subject to be treated and then following their treatment in vitro the cells are transferred back into the subject.
        10 If according to the data in Table 3 it does not appear that the levels of CD80 and CD86 are relatively increased, it is noted that the process described by the prior art for inducing the maturation of immature dendritic cells is indistinguishable from that of the claimed invention; and as such it is fully expected that the process described by the prior art will yield the same population of dendritic cells as the process according to the claims.  Products of identical chemical composition cannot have mutually exclusive properties (see In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)); so if the combination of BCG and interferon- causes immature dendritic cells to upregulate the expression of CD80 and CD86 it must do so in the case of the process described by the prior art as well as the process to which the claims are directed.  Nevertheless, as evidenced by Shankar et al., the treatment of immature dendritic cells with the combination of BCG and interferon- leads to the upregulation of CD80 and CD86; see entire document (e.g., the abstract).   
        
        11 As noted Melero et al. teaches DCs are produced from PBMC or bone marrow cells.
        
        12 As explained below, such a process is not excluded by the claims.
        13 If the cells did not express the receptor, then, the cells would not respond to treatment with interferon by maturing.
        
        14 Thus, contrary to Applicant’s argument that the claims do not include a step that “is required in the methods disclosed and suggested by Melero” (page 25 of the amendment filed May 16, 2022), the step of genetically engineering dendritic cells to express IL-12 is not one that need be taken by the practitioner of the claimed invention, as it is suggested by the prior art; but even so, the question here is would the invention, as claimed, have been obvious over the prior art and certainly it would have been obvious to practice the invention in ways that do not actually require the practitioner to take any steps other than those recited by the claims.  Just as it might not be necessary for the practitioner of the claimed invention to administer the additional therapies to which claim 20 refers (since claim 20 does not recite an active step), it would not be strictly necessary that the practitioner of the method suggested by the prior art genetically engineer the dendritic cells to be administered to the individual to express IL-12.  
        15 How is this individual “to be treated”?  Who is it that is suitably selected as a donor?
        
        16 How is this individual “to be treated”?  Who is it that is suitably selected as a donor?
        
        17 Support for such an amendment is found, e.g., in the disclosure at page 5, lines 19 and 20, which indicates that “the partially matured DCs can be produced from cells that have been isolated from an individual that has been HLA matched to the patient”.
        
        18 This is particularly true because preceding claims 14-17 recite that the formulated partially mature dendritic cells are administered in each of the five different ways as recited by the preceding claim.  Here, since claim 18, appears to recite a sixth mode of administration that is not recited by the preceding claim, it is unclear how the claim is intended to further limit the subject matter of the preceding claim.
        19 See M.P.E.P. § 2172 (II).
        20 This disclosure reads as follows:  “These data demonstrate that the partially matured DCs were better at antigen uptake in this assay than immature dendritic cells, as measured by either the percentage of cells that take up antigen or by the amount of material picked up by the tumor cells.”  Thus, the specification, as originally filed, refers to an assay in which partially matured DCs were compared to immature DCs and it does not refer to an assay involving a sample of “maturing” DCs.
        
        21 See, e.g., the disclosure at page 11, line 17: “Fully mature DCs lose the ability to take up antigen”; see also the disclosure at page 2, lines 30-32: “Various stimuli can initiate the maturation of DCs, during which process the cells lose their capacity to take up antigen efficiently”.
        
        22 As disclosed by Example 1, these cells were produced by culturing immature DCs in the presence of BCG and INF for 4 hours.
        
        23 These cells were not exposed to BCG and INF. 
        
        24 Support for such an amendment is found in the disclosure at page 15, lines 25-28.
        25 As noted Melero et al. teaches DCs are produced from PBMC or bone marrow cells.
        
        26 To be clear, although not a step recited by the claims of the patent, this step would be seen as obvious because it is implicit that the cells are to be administered to the individual subject to be treated using the cells.  The cells must be formulated in a manner that would permit the cells to administered in a manner required by the claims and certainly the cells would have to be formulated as a composition further comprising a physiologically acceptable carrier such as water.  
        27 To be clear, although not a step recited by the claims of the patent, this step would be seen as obvious because it is implicit that the cells are to be administered to the individual subject to be treated using the cells.  The cells must be formulated in a manner that would permit the cells to administered in a manner required by the claims and certainly the cells would have to be formulated as a composition further comprising a physiologically acceptable carrier such as water.  
        28 According to claim 1 of the instant application the dendritic cells are formulated with a physiologically acceptable carrier, buffer, and/or excipient.  Although not a step recited by the claims in the copending application, this step would be seen as obvious.  The cells must be formulated in a manner that would permit the cells to administered in a manner required by the claims and certainly the cells would have to be formulated as a composition further comprising a physiologically acceptable carrier such as water.  Furthermore, although claim 1 of the instant application recites “wherein” clauses, the active steps are the same as those that are necessarily taken in practicing the invention according to the claims in the copending application.  Because the methods are materially and manipulatively indistinguishable the outcomes or results or effects of practicing the methods are necessarily the same.  
        29 To be clear, although not a step recited by the claims of the patent, this step would be seen as obvious because it is implicit that the cells are to be administered to the individual subject to be treated using the cells.  The cells must be formulated in a manner that would permit the cells to administered in a manner required by the claims and certainly the cells would have to be formulated as a composition further comprising a physiologically acceptable carrier such as water.